United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1966
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Isaac Vuittonet,                        * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 5, 2007
                                Filed: December 12, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Isaac Vuittonet appeals the 210-month prison term that the district court1
imposed after he pleaded guilty to conspiring to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. He argues that his sentence is
unreasonable because the district court overvalued the seriousness of his criminal
history, the theoretical deterrent effect of imposing a lengthy sentence, and the
generalized need to avoid sentence disparities.



      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
       When the applicable Guidelines range is undisputed, as it is here, we consider
whether the sentence is unreasonable in light of the 18 U.S.C. § 3553(a) factors. See
United States v. Booker, 543 U.S. 220, 261-62 (2005); United States v. Haack, 403
F.3d 997, 1003 (8th. Cir. 2005). We conclude that Vuittonet’s sentence at the bottom
of the advisory Guidelines range is not unreasonable. The record shows that the
district court considered only relevant factors--including Vuittonet’s prior convictions
and probationary sentences for possessing large amounts of marijuana, his
commission of this even more serious offense while on probation, and the need to
deter such activity--and we see no clear error of judgment in the court’s weighing of
those factors. See United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007) (sentence
within advisory Guidelines range is presumptively reasonable); Haack, 403 F.3d at
1003-04 (describing how court may abuse its discretion in its consideration of
sentencing factors); see also United States v. Rita, 127 S. Ct. 2456, 2462 (2007)
(approving appellate presumption of reasonableness).


      The judgment is affirmed.
                        ______________________________




                                          -2-